Citation Nr: 1756227	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  06-33 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date earlier than November 1, 2004, for a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Dennis Peterson, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Air Force from November 1972 to October 1974.

This appeal arises before the Board of Veterans' Appeals (Board) from a February 2006 rating decision in which the Department of Veteran Affairs (VA) Phoenix, Arizona, Regional Office (RO) granted entitlement to a TDIU, effective November 1, 2004.  The Veteran appealed to the United States Court of Appeals for Veteran Claims (Court).

On August 10, 2017, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A copy of the transcript has been associated with the claims file.  

The Board notes that the RO assigned a temporary total evaluation for bilateral chondromalacia patella based on hospitalization for surgical treatment and necessitated convalescence, effective May 14, 1998 and continued the 20 percent combined rating, effective August 1, 1998.  The RO also assigned a temporary total evaluation for a second time for bilateral chondromalacia patella based on hospitalization for surgical treatment and necessitated convalescence, effective August 26, 1999, and continued the 30 percent combined rating, effective November 1, 1999.  The RO again granted a temporary total evaluation for bilateral chondromalacia patella based on hospitalization for surgical treatment and necessitated convalescence effective February 16, 2000, and continued the 30 percent combined rating, effective June 1, 2000.  As the Veteran received full benefits during these periods of time, the Board's analysis for TDIU will not include these periods of temporary total evaluation.





FINDING OF FACT

From February 3, 2000 to November 1, 2004, the evidence is in at least relative equipoise as to whether the Veteran's service-connected disabilities prevented him engaging in substantially gainful employment.


CONCLUSION OF LAW

From February 3, 2000 to November 1, 2004, the criteria for a TDIU, on an extraschedular basis, have been met.  38 U.S.C. §§ 1155, 5107, 7104 (2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU

The Veteran has asserted that the proper effective date of his TDIU is February 2, 2000, the date at which the Veteran retired due to disability.  The Board notes the issue of a TDIU was raised in the record and adjudicated by the RO in July 2003, prior to the Veteran's subsequently submitted a formal application for a TDIU on December 30, 2005.  The Veteran contends that his service-connected disabilities are responsible for his inability to maintain employment during that period.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2017).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2017).

For the Veteran to prevail on a claim for a TDIU, the sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether the Veteran is entitled to a TDIU, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16(a) (2017).

A TDIU may be assigned where the schedular rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(2) (2017).

An extraschedular total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements, but who is unemployable by reason of service-connected disability.  38 C.F.R. §§ 3.321, 4.16(b).  The United States Court of Appeals for Veterans Claims (Court) has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1)... [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability.  Id.

The Board notes that the Veteran's TDIU was referred to the Director of Compensation and Pension Services (Director) on the issue of extraschedular rating.  The Board also notes that in November 2016, the RO issued a memorandum recommendation for a grant of an extraschedular TDIU rating prior to November 1, 2004.  In a February 2017 decision, the Director concluded that an extraschedular rating was not warranted.  However, pursuant to Wages v. McDonald, 27 Vet. App. 233, 236 (2015), nothing in the language of 38 C.F.R. § 4.16(b) purports to limit the Board's scope of review of the Director's decision and that the Board shall be the final authority on all benefits decisions under 38 U.S.C.A. § 7104(a).  As such, the Board will make its own determination regarding whether a TDIU on an extraschedular basis is warranted.

Turning to the record of evidence, prior to November 1, 2004, the Veteran was service-connected for chondromalacia patella of the left knee at 10 percent disabling, effective October 9, 1998, and chondromalacia patella of the right knee at 10 percent disabling from October 9, 1998 to November 1, 1999, 20 percent disabling from November 1, 2002 to May 9, 2002, and 30 percent disabling from May 9, 2002 and thereafter.  The Veteran had a combined disabling evaluation of 20 percent disabling from October 9, 1998 to November 1, 1999, 30 percent disabling from November 1, 1999 to May 9, 2002, and 40 percent disabling from May 9, 2002 to November 1, 2004.  Thus, prior to November 1, 2004, the Veteran did not meet the schedular criteria for TDIU.  

The record indicates that the Veteran's highest level of education is an associate's degree in Applied Science, electronic engineering technology, which he received in 1984.  The Veteran has reported that he worked for the United States Post Office from November 1989 to February 2000.  

In a February 2000 private medical record, an orthopedic examiner stated that the Veteran's days of being able to tolerate being on his feet all day long were limited.  The examiner stated that he discussed this at length with the Veteran.  The examiner noted that the Veteran would search for a new job description.

In an April 2000 VA psychiatric medical record, the Veteran reported that he was unable to work as a letter carrier since early February because of his knee pain.  The Veteran also stated that he felt depressed and overwhelmed, and he complained of worsening sleep disturbance.  The examiner reported that the Veteran developed major depression due to multiple stressors.  The examiner listed several stressors, to include deteriorating health.  Continuing treatment records indicated the Veteran continued to seek treatment for this mental condition. 

In a May 2000 private medical record, a rehabilitation and pain management examiner stated that the Veteran had progressive problems related to activities of daily living as well as mobility and it appeared that it was developing into a permanent impairment related to the left upper extremity and bilateral lower extremities.  The examiner explained that this would preclude the Veteran from his type of work as a mail carrier.  The examiner also stated that, as far as his capacity to work, the Veteran is able to do sedentary work, but mobile work which would require going up and down stairs or in and out of a car or walking prolonged distances would be very difficult.  The examiner went on to state that the Veteran also appeared to have possibly an entrapment neuropathy bilaterally affecting the median nerve.

In an October 2000 Statement in Support of Claim, the Veteran stated that he hasn't worked since February 2000.  

A January 2001 Post Office correspondence states that the Veteran had been approved for disability retirement.  A Post Office personnel record received May 2003 indicates that the Veteran retired, effective January 19, 2001, due to disability.

In November 2001, the Veteran was afforded a VA examination.  The examiner stated the Veteran had a slight varus of the right knee, with flexion of 7 to 110 degrees.  The examiner went on to state that the patella was well-located, with moderate subpatellar crepitation, slightly tender around the patella, but more over the anteromedial joint line.  The examiner reported that the ligaments were intact, and there was no varus/ valgus instability.  The examiner also reported negative drawer, Lachman, and pivot-shift signs, and probable slight effusion.  The examiner went on to state that the left knee examination was basically the same, with the flexion from 7 degrees to 120 degrees.  The Board notes that the examiner was not asked, and therefore, did not give an opinion in regards to the Veteran's ability to perform either manual labor or sedentary work.

In a May 2002 private orthopedic medical opinion, the examiner stated that, with respect to the knee conditions, the activities of daily living were severely limited, particularly with respect to the standing, walking, ambulatory activities, stooping, squatting, kneeling, crawling, and bending.  The examiner went on to state that he was skeptical about the Veteran's potential for gainful employment.

In a June 2002 correspondence, the Veteran, through his representative, stated that the May 2002 private medical opinion supports his claim of unemployability.

In a December 2005 VA Form 21-8940 Application for TDIU, the Veteran indicated that he had completed two years of college.  The Veteran also stated that he worked as a letter carrier for the United States Postal Service from November 1989 to February 2000.  The Veteran stated that the postal service would not place him in any other position after February 2000, and he was deemed medically disabled by Social Security in August 2000.  The Veteran further stated that he was retired for medical reasons in January 2001 due to his mental disability and knee condition.

In a July 2006 lay statement, the Veteran stated that he began treatment for depression in April 2000, because he had reached the end of his rope.  The Veteran explained that, because of his knees, the pain, the surgeries, the lack of mobility, and simple things like not being able to walk the mall, his life changed forever.  The Veteran noted that when he submitted the workers compensation application following two of his knee surgeries, it was denied because the Postal Service considered the Veteran's disability a pre-existing condition from his military service.  The Veteran reported that the Postal Service would not grant him light duty and he was not allowed to return to his regular job as a letter carrier.

In a September 2009 Informal Brief, the Veteran stated that he was approved by the Social Security Administration on September 25, 2000 for disability benefits, citing that he became disabled February 2, 2000.  The Veteran reported that the Office of Personal Management (OPM) was processing his immediate medical retirement for the United States Postal Service, which usually takes ten to twelve months because the applicant had to apply for Social Security benefits before OPM will even consider the application.  The Veteran explained that Social Security regulations required that the applicant be disabled in a non-earning status for 5 months before they will consider the claim.  The Veteran stated that this was why the OPM date of retirement from the U.S. Postal Service, January 19, 2001, is different from his actual last day of work, February 2, 2000.

In a November 2016 RO Memorandum, a Decision Review Officer (DRO) recommended to the Director a grant of entitlement to a TDIU on an extraschedular basis.  The DRO explained that records reflected that the Veteran was retired due to service-connected arthritis of the knees prior to the time he met the schedular for TDIU.  The DRO also reported that the Social Security Administration found that the Veteran was disabled since February 2, 2000 due to disabilities of osteoarthrosis and obesity.  The DRO went on to report the grant of several temporary total evaluations.  The DRO noted that the Veteran claimed unemployability in June 2002, and stated that the Veteran supported this claim through the May 2002 medical opinion.

In a February 2017 Administrative Review, the Director stated that a review of all available evidence did not show that the Veteran's service-connected conditions prevented all work prior to November 1, 2004.  The Director explained that the November 2001 VA medical examination reported range of motion testing of both knees of 110-120 degrees of forward flexion.  The Director noted that the examiner did not state that the Veteran was unable to work due to his bilateral knee conditions.  The Director went on to note the May 2002 private medical opinion, stating that the examiner did not state that the Veteran was unemployable solely due to his knees.  The Director stated that the objective medical evidence in the claims file does not show that the Veteran's knees were disabling enough to be the sole cause of unemployability.  None of the available medical evidence demonstrates that the left great toe fracture caused any functional impairment for the time period of this review.  Thus, the Director concluded that a TDIU prior to November 1, 2004, on an extraschedular basis, was not warranted.

At an August 2017 Board Hearing, the Veteran stated that while he was working, he had problems with both knees, including standing, pivoting, squatting, or carrying heavy pieces of mail.  The Veteran also stated that his co-workers would aid him by bringing the mail to his work area and taking away relays of his mail so that he could finish his work on time.  The Veteran reported that currently, his normal day usually consisted of making coffee and watching TV all day.  The Veteran stated that he would have to sit down when he went shopping.  The Veteran further reported that he would have to lie down on the couch or go to the bed to try to ease the pain from his knees.  The Veteran stated that he was no longer able to do outdoor activities.  The Veteran noted that he had knee pain while sitting, and he would have to get up and walk around or do something different within five to ten minutes.  The Veteran asserted that lying down and using pillows to elevate his legs was the only way to ease his knee pain.

The Veteran's wife stated that while both she and the Veteran were working, she saw his swollen knee during unloading.  She also stated that she observed clerks helping the Veteran perform his duties for work.  The Veteran's wife reported that it would take the Veteran all day to perform simple home chores, such as washing dishes, because he would have to lie down several times throughout performing the task.  The Veteran's wife went on to state that the Veteran had trouble getting in and out of cars.  She noted that they did not go to movie theaters because the Veteran could not sit for extended periods of time in a theater.  She also reported that the Veteran would have flare-ups that would last approximately seven to ten days.

After review of the record, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's service-connected disabilities prevented him from engaging in substantially gainful employment, prior to November 1, 2004.  The Veteran's assertion that his service-connected disabilities precluded him from finding substantially gainful employment is bolstered by the findings of the February 2000 private medical record and the May 2002 private medical opinion.  The Veteran has worked primarily in manual labor occupations.  Essentially, the medical evidence indicates that the Veteran cannot engage in labor intensive work such as the work he had performed since discharge from service.  The physical findings suggest that any work that involved prolonged standing, turning, shifting or prolonged use or weight-bearing of the knees would not be feasible.  Given these physical constraints, it would be difficult for the Veteran to engage in labor dependent on his mobility.  Additionally, the lay testimony indicates that the Veteran would be unable to sit for long periods of time due to pain from his service-connected bilateral knee disability.  Thus, sedentary work was also not feasible for the Veteran.  Given the Veteran's educational and occupational history and the constraints noted above, the weight of the competent, probative evidence indicates that the Veteran as likely as not has been prevented from obtaining and retaining substantially gainful employment as a result of his service-connected disabilities.  As such, when considering the functional limitations with his education and work experience, reasonable doubt must be resolved in the Veteran's favor, and an award of TDIU, on an extraschedular basis, is warranted from February 3, 2000 to November 1, 2004.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a TDIU from February 3, 2000, but no earlier, is granted.



____________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


